PAGE, J.
The action was to recover rent of premises under a written lease for 19 months, commencing March 1, 1912, at a rental of $1,000 to September 30, 1912, and $1,100 for the remainder of the term, payable in equal monthly payments in advance on the 1st days of each and every month. The tenants entered into possession and paid the monthly installments of rent until November 8th, when they removed from the premises. The plaintiff brings this action to recover rent for the months of December, 1912, and January and February, 1913.
[1] The answer specifically denies the allegation of the making of the lease, and, while admitting that rent for the said months has ‘ not been paid, denies that rent was due thereon. The answer further sets up as a defense surrender and acceptance, and that neither the plaintiff nor any person by it lawfully authorized ever made or signed anything in writing whereby the plaintiff leased said premises or any part thereof to the defendants. The defendants did not prove their first defense, and we are of opinion that the trial justice did not err in excluding the evidence sought to be introduced as to conversations with Barry, the plaintiff’s superintendent, on the premises, as his authority to bind the plaintiff had not been shown. On the contrary, such evidence as had been adduced by the defendant negatived the existence of such authority in him.
[2, 3] Section 242 of the Real Property Law (Consol. Laws 1909, c. 50), so far as material to this case, reads as follows:
“An estate or interest in real property, other than a lease for a term not exceeding one year, * * * cannot be created, granted, assigned, surrendered or declared, unless by act or operation of law, or by deed or conveyance in writing subscribed by the person creating, granting, assigning, surrendering *792or declaring the same, or by his lawful agent thereunto authorized in writing.”
Defendant having denied the plaintiff’s allegation as to the lease, it was incumbent on the plaintiff to establish by competent evidence that a lease did exist, not merely that a writing had been signed by the defendants, but that such writing was so executed as to make it in fact a lease for the term alleged in the complaint. The instrument produced has the plaintiff’s corporate name printed at the end of the lease, and there follows the signature of one “Sidney H. Sonn.” There is nothing to explain this signature, nor was any evidence offered by the plaintiff to show that he was an officer of the corporation or an agent “thereunto authorized by writing.” The writing offered in evidence by the plaintiff, without proof of signature in accordance with the above provisions of the Real Property Law, would therefore appear to be a void lease under the statute above quoted. That being the case, “the relation of landlord and tenant in any form was not created either by the agreement itself or in consequence of any occupation under it.” Unglish v. Marvin, 128 N. Y. 380, 385, 28 N. E. 634; Thomas v. Nelson, 69 N. Y. 118.
[4] The tenant entering into possession under such circumstances will be compelled to pay for the use and occupation of the premises, but for no longer a period than he actually occupies. Thomas v. Nelson, supra, 69 N. Y. 121. The plaintiff may be able upon another trial to supply the proof, of proper authority in Sidney H. Sonn.
The judgment will therefore be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.